Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Takemura publication wherein it discloses a computer-implemented method for an autonomous driving vehicle (ADV) (see Figs. 1 - 11, 16 - 18, ¶0049 - ¶0052  In particular, see Figs. 11, and 16,  21 - 22, and 26. 

    PNG
    media_image1.png
    801
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    723
    559
    media_image3.png
    Greyscale

, the method comprising: 
receiving a captured image perceiving an environment of an ADV from an image capturing device of the ADV (see Figs. 14, 26, ¶0114, "the use of motion vector detection based on high frame-rate images captured by high-speed cameras as illustrated in FIG. 14 makes it possible to separate stably multiple overlapping persons at high density and accuracy of the motion vectors”); 
identifying an obstacle in motion near the ADV based on the captured image (see Figs. 14, 26, and ¶0114, "It is also possible to improve the accuracy in identifying the type of the approaching three dimensional object by estimating the appearance area and shield area of the approaching three-dimensional object from the analysis results of the motion vectors and  performing partial pattern matching of the appearance area (matching only the appearance area to identify the type of the three-dimensional object). In addition, based on the motion vectors appearing in the appearance area, the movement direction and speed of the partially shielded pedestrian are properly estimated and the possibility of a collision between the subject vehicle and the pedestrian is determined”); 
predicting a location for the moving obstacle at each of a plurality of time points  (see Figs. 9, 14, 21 - 22, 26, ¶0030, ¶0100 - ¶0101.  In particular, see Fig. 16. 

    PNG
    media_image1.png
    801
    545
    media_image1.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds.”); and 
generating a probability ellipse based on the predicted location at the each time point.  (See Figs. 9, 14, 18, 21 - 22, 26, ¶0030, ¶0100 - ¶0101.  In particular, see Figs. 21 - 22.  

    PNG
    media_image2.png
    573
    542
    media_image2.png
    Greyscale

See ¶0101, "When determining that there is a possibility of a collision based on the predicted position of the pedestrian after the lapse of the TTC seconds, the collision possibility determination unit 730 calculates the possibility of a collision with the pedestrian after the lapse of the TTC seconds." and outputs instructions to the display device 5.)
However, the prior art does not teach, or suggest every element of independent claims 1, 8, and 15. As such, a person skilled in the art would not modify Takemura, or any other combination thereof, to provide the method wherein it generates a probability ellipse based on the predicted location at the each time point each time point of the plurality of time points, wherein the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point and the probability ellipse has a longitudinal axis in the same direction as a moving direction of the moving obstacle;
planning a driving trajectory based on the probability ellipse; and
controlling automatic driving execution of the ADV with the driving trajectory.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein it generates a probability ellipse based on the predicted location at the each time point each time point of the plurality of time points, wherein the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point and the probability ellipse has a longitudinal axis in the same direction as a moving direction of the moving obstacle;
planning a driving trajectory based on the probability ellipse; and
controlling automatic driving execution of the ADV with the driving trajectory.  

wherein the probability ellipse includes a probability indicator indicating different probabilities of the moving obstacle for different locations within the probability ellipse at the each time point and the probability ellipse has a longitudinal axis in the same direction as a moving direction of the moving obstacle.  Emphasis added.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                         

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661